Citation Nr: 0331606	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right foot/ankle 
conditions, secondary to the service-connected disability of 
residuals, postoperative lateral meniscectomy, right knee 
with anterior cruciate ligament reconstruction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2002, the RO received the veteran's request for a 
video hearing before a member of the Board of Veterans' 
Appeals.  In January 2003, the RO received a written 
withdrawal of the veteran's request for a hearing.  


REMAND

In August 2002, the RO issued a statement of the case (SOC).  
Subsequently, additional medical evidence was received into 
the record.  The veteran has not waived RO consideration of 
the additional evidence.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003.)

Furthermore, evidence of record reveals that the veteran 
underwent a total knee replacement operation in August 2002.  
At his most recent exam in September 2001, the examiner 
diagnosed an ankle problem but did not provide an etiology 
opinion.  The VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be provided with 
an examination of his right foot and 
ankle to determine the current nature and 
severity of his condition.  The veteran's 
claims file must be made available to the 
examiner for review.  All indicated tests 
and X-ray examinations should be 
conducted.  If a right foot or ankle 
condition is found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or more) 
that the veteran's foot or ankle 
condition was caused or aggravated by the 
veteran's service-connected knee 
condition.        

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



